Citation Nr: 1440502	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-37 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of receiving Department of Veterans (VA) death benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1957.  The Veteran died in October 1988.  The appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  The appellant entered into marriage with the Veteran in June 1986, without her knowledge of any legal impediment to that marriage, and thereafter they remained married and continuously cohabitated until the Veteran's death in October 1988.
 
2.  No claim has been filed by any legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of receiving VA death benefits have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA benefits for a surviving spouse requires that the marriage meets certain requirements under 38 C.F.R. § 3.54.  If the requirements under 38 C.F.R. § 3.54 are not met, then the appellant may not receive recognition as the Veteran's surviving spouse for VA purposes.  

Death pension may be paid to a surviving spouse of a Korean Conflict era veteran, if the surviving spouse was married to the Veteran (1) one year or more prior to the Veteran's death; or (2) for any period of time if a child was born during or before the marriage; or (3) prior to February 1, 1965.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(a). 

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. §101(3) (West 2002); 38 C.F.R. § 3.50. 

A surviving spouse means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. §3.50(b).  For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j). The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

If an attempted marriage is invalid by reason of legal impediment, certain attempted marriages may nevertheless be "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: 
(a) the attempted marriage occurred one year or more before the veteran died; 
(b) the claimant entered into the marriage without knowledge of the impediment; 
(c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and 
(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. §3.52. 

If a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52 , then the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) .

In the appellant's October 2006 application for VA benefits based on the death of the Veteran, she reported that she and the Veteran were married in June 1986 and that the marriage ended by the Veteran's death in October 1988.  She reported that a child was not born to her and the Veteran during or prior to their marriage; and that she lived continuously with the Veteran from the date of marriage to the date of his death.  

In the application the appellant indicated that prior to her marriage to the Veteran, he had been married to someone unknown, and that marriage ended in divorce.  She indicated that she had been married twice.  Prior to her marriage to the Veteran, she had been married to someone who died in 1979; and then to the Veteran from June 1986 until his death in October 1988.

On file are the following documents pertinent to the appellant's claim.  A December 1953 marriage license records the marriage in December 1953 of the Veteran and a  woman designated here as LR.  

A VA Form 686c, Declaration of Marital Status, signed by the Veteran and dated in June 1957, lists LR as the Veteran's present spouse with whom he lived at that time.
 
A June 1986 marriage license records the marriage in June 1986 of the Veteran and the appellant.

The Veteran's medical certificate of death shows that he died in October 1988.  That record states that the Veteran was married to the appellant; and also lists the appellant as the informant and as the wife of the Veteran.  The certificate lists the Veteran's residence at the time of death at a specific address on [redacted] in Chicago, Illinois; and indicates that this was the place of death, and also that this was the appellant's mailing address.

On the second page of a VA Form 21-530, Application for Burial Benefits, the appellant is listed as the person authorizing services, and her address is listed as the same address on [redacted] as that listed in the Veteran's medical certificate of death, although a different address is listed in the same city as the appellant's mailing address. 

A report of an April 2007 Social Security Death Index Search Results indicates that LR's date of death was in August 1990.

In a statement dated in April 2010 and received in May 2010, the appellant stated that at the time of her marriage to the Veteran she knew of no reason why they should not be married.  She stated that she was a widow, and that the Veteran never gave any indication that he and LR had ever been married, only that LR had an infant daughter while he was away in the service.  The appellant stated that her research found no record referable to LR as being married to the Veteran.  The appellant stated that she and the Veteran lived together continuously from the date of their marriage until he died in 1988.  She reported that she received his annuity from his employment, and that the Social Security Administration conferred her legal status as the Veteran's wife at the time of his death. 

In summary, the appellant claims recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  The record documents a marriage between the Veteran and LR beginning in December 1953, and a subsequent marriage between the Veteran and the appellant beginning in June 1986.  

There is no documentary evidence on file of a dissolution of the marriage of the Veteran and LR.  This constitutes a legal impediment to the "attempted marriage" between the Veteran and the appellant.  See 38 C.F.R. § 3.52.  The determinative question is whether the attempted marriage between the Veteran and the appellant can be "deemed valid" by meeting the criteria under 38 C.F.R. § 3.52.  

The appellant has provided a marriage license constituting proper proof of their marriage, which occurred more than one year prior to the Veteran's death.  She provided a signed statement that she had no knowledge of an impediment to her marriage to the Veteran.  The evidence of record supports the appellant's statement that she and the Veteran cohabited continuously from the date of their marriage until his death.  

No claim has been filed by anyone claiming to be a legal surviving spouse.  

Even though the evidence includes evidence of a marriage to LR; does not include evidence of a divorce from LR; and includes evidence that LR died in August 1990, almost two years after the Veteran died in October 1988; there is no evidence that LR ever claimed benefits as a legal surviving spouse.  



The evidence, including the appellant's credible reports, shows that the appellant believed she was the spouse of the Veteran at the time of his death; that she lived with the Veteran continuously from the date of marriage to the date of the Veteran's death; and that she has not since remarried or lived with another person and held herself out openly to be the spouse of such other person.  

Recognition of the appellant as the surviving spouse is warranted.  


ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of receiving VA death benefits; to this extent the appeal is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


